DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 11/12/2021. Claims 1-8 are pending in this application. 
Allowable Subject Matter
2.	Claims 1-8 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
a gap is formed between a portion of the first laminate at least including the first mirror portion and a portion of the second laminate at least including the second mirror portion facing each other so that a distance between the first mirror portion and the second mirror portion facing each other varies by an electrostatic force; a step of detecting a foreign substance adhering to a surface of the second laminate opposite to the first laminate; and a step of blowing air in which an airflow peak position is adjusted on the basis of a position of the detected foreign substance onto the surface of the second laminate and thereby removing the foreign substance from the surface of the second laminate, as in the context of claim 1; 
a gap is formed between a portion of the first laminate at least including the first mirror portion and a portion of the second laminate at least including the second mirror portion facing each other so that a distance between the first mirror portion and the second claim 6; and 
a gap is formed between a portion of the first laminate at least including the first mirror portion and a portion of the second laminate at least including the second mirror portion facing each other so that a distance between the first mirror portion and the second mirror portion facing each other varies by an electrostatic force, the manufacturing method comprising: a step of preparing a plurality of Fabry-Perot interference filters arranged one- dimensionally or two-dimensionally, a plurality of light detectors provided corresponding to the plurality of Fabry-Perot interference filters, and a support layer that supports the plurality of Fabry-Perot interference filters and the plurality of light detectors and that is to be cut into a plurality of [[the]] support bodies; a step of detecting a foreign substance adhering to a surface of the second laminate opposite to the first laminate for each of the plurality of Fabry-Perot interference filters; a step of blowing air in which an airflow peak position is adjusted on the basis of a position of the detected foreign substance onto the surface of the second laminate and thereby removing the foreign substance from the surface of the second laminate; a step of joining a lid substrate layer that is to be cut into a plurality of lid substrates to the support layer after the step of removing the foreign substance and thereby obtaining a plurality of light detection devices one-dimensionally or two-dimensionally linked claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.